Citation Nr: 1212854	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  11-17 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION


The Veteran served on active duty from June 1954 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Korea for approximately seven months during the period from June 1954 to June 1956; he was not exposed to Agent Orange.

2.  Diabetes mellitus, Type 2, was not affirmatively shown to have been present during service; diabetes mellitus, Type 2, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; and diabetes mellitus, Type 2, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is otherwise unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

Diabetes mellitus, Type 2, was not incurred in or aggravated by service; and diabetes mellitus, Type 2, as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and implemented in part at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in September 2010.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was notified of the provisions for the effective date of a claim and for the degree of disability assignable.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain any non-Federal records on his behalf. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  The Veteran also subsequently received VCAA notice letter pertaining to his instant claim in February 2011.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA medical records.

On the claim of service connection for diabetes mellitus, Type 2, a VA examination or VA medical opinion is not needed to decide the claim because there is no competent or credible evidence that the claimed disability in associated with an in-service injury, disease, or event.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO sought in February 2011, via the National Personnel Records Center (NPRC) to verify if the Veteran had in fact been exposed to herbicides while serving in the military.  In April 2011, the NPRC responded negatively.  A Memorandum dated in June 2011, was supplied by a JSRRC (Joint Service Records Research Center) Coordinator.  The Memorandum found that the information required to verify Agent Orange exposure was insufficient to send to JSRRC.  It was also mentioned that the Veteran served before the Vietnam Era, and that presumptive exposure for certain veterans in Korea did not begin until 1968.  It was further mentioned that the Veteran's service treatment records were negative for any finding of Agent Orange exposure.  

As the Veteran has not identified any additional evidence pertinent to the claim that is here to be decided and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

The Veteran essentially contends that his development of diabetes mellitus, Type II is related to his being exposed to herbicides while stationed in Korea.  See VA Form 21-4138, dated in August 2010 (sprayed in areas where tents and showers were located);VA Form 21-0890, dated in September 2010 (Veteran claimed to have been sprayed [with herbicides] while sleeping in tents between June 1954 and June 1956, as well as sprayed with "DDT"; and VA Form 9, dated in July 2011 (sprayed with herbicides while sleeping in tents in Korea).

The Veteran's DD Form 214 shows that he served from June 1954 to June 1956, with about seven months of foreign service.  Service in Korea has been conceded.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of diabetes mellitus, Type 2.

After service, VA medical records show that in September 2001 a diagnosis of diabetes mellitus, Type II was provided.  Other VA medical records, dated in February 2002 and February 2003, also include diagnoses of diabetes mellitus, Type II.  Also, an April 2011 VA eye consult treatment record shows that the Veteran had a 10-year history as a diabetic.  

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131.

Generally, to establish entitlement (service connection) for VA disability compensation, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedder v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110, 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).



If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as diabetes mellitus, Type 2, if the disease became manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

And a veteran who, during active military service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent, commonly referred to as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to an herbicide agent during active military service, diabetes mellitus, Type II will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, which is a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Exposure to Agent Orange will be addressed separately.

Theories of Service Connection, excluding Exposure to Agent Orange

Based on the service treatment records alone, diabetes mellitus (including Type II) was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established.

Also, the Veteran does not argue and there is no evidence either contemporaneous with or after service that diabetes mellitus, Type 2 was noted in service, that is, observed, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.

On the question of whether service connection may be granted on the basis that the claimed disability was first diagnosed after service, considering all the evidence, including that during and after service, under 38 C.F.R. § 3.303(d), the Veteran does not argue in his pleadings, namely, his application, notice of disagreement, or substantive appeal and the record does not contain competent evidence, lay or medical, that links diabetes mellitus, Type 2 to an injury, disease, or event in service, excluding exposure to Agent Orange, which will be addressed separately.  The Veteran reports that he was sprayed by DDT but does not state that he believes DDT caused his diabetes mellitus, Type 2.  While such belief might be inferred from his claim and a September 2010 memorandum from a report of contact, a subsequent VA Form 9 appears to reflect that he believes he was sprayed with herbicides.  In any event the Veteran does not indicate that he has any medical or chemical training that would make him competent to associate DDT exposure with any subsequent disorder, including diabetes mellitus, Type 2.  In the absence of competent evidence suggesting such an association, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d), excluding exposure to Agent Orange, by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Veteran's general evidentiary burden to establish all elements of his claim, including the nexus requirement under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claim that diabetes mellitus, Type 2 was due to an injury, disease, or event in service, excluding exposure to Agent Orange, under 38 C.F.R. § 3.303(d), or under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) and (b) as previously discussed.

After service, diabetes mellitus, Type 2, was first diagnosed in 2001.  This is 45 years after service, well beyond the one-year presumptive period following separation from service in 1956 for diabetes mellitus, as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.  Accordingly, a preponderance of the evidence is against service connection for diabetes mellitus, Type 2 on the basis of any of the above theories.

Exposure to Agent Orange

The Veteran primarily argues that his diabetes mellitus, Type 2 is due to exposure to Agent Orange, specifically while serving in Korea.

As for alleged exposure to Agent Orange in Korea, neither the statute nor the legislative history suggests that herbicides were used in Korea prior to 1968.  See 149 Cong. Rec. H11705-01 (2003) (noting that the Secretary of Defense identified that herbicides were used between 1968 and 1969), see also 149 Cong. Rec. S15133-01 (2003).  Furthermore, the statute expressly requires that VA, in consultation with the Department of Defense (DoD), determine whether exposure occurred between September 1, 1967, and August 31, 1971, and clearly permits a finding as to whether such exposure could have occurred within that period based on DoD information as to dates of herbicide application.  DoD has advised that herbicides were applied near the Korean DMZ from April 1968 to July 1969.  Therefore, by regulation, 38 CFR 3.307(a)(6)(iv), the earliest date of potential exposure to Agent Orange in Korea as indicated by DoD is April 1, 1968.  See 76 Fed. Reg. 4245-46 (January 25, 2011).  As the Veteran's active military service ended in June 1956 and he has not set forth any evidence to establish his competency to identify what substance he was sprayed with, the Board finds that the Veteran was not exposed to Agent Orange as Agent Orange was not used in Korea before April 1968.

For these reasons, presumptive service connection based on exposure to Agent Orange in Korea for diabetes mellitus, Type 2 does not apply.  As there is no competent or credible evidence of exposure to Agent Orange during the Veteran's service, the preponderance of the evidence is against service connection for diabetes mellitus, Type 2 under the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes mellitus, Type 2, is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


